                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 ASTIN HILL,                                       )
                                                   )
         Plaintiff,                                )
                                                   )    No. 3:19-cv-00785
 v.                                                )
                                                   )    JUDGE RICHARDSON
 DOCTOR F/N/U WILKINS, et al.,                     )
                                                   )
         Defendants.                               )

                                  MEMORANDUM OPINION

       Astin Hill, a pre-trial detainee in the custody of the Davidson County Sheriff’s Office in

Nashville, Tennessee, filed this pro se, in forma pauperis action under 42 U.S.C. § 1983 against

Doctor f/n/u Wilkins and the Davidson County Sheriff’s Office. (Doc. No. 1).

       The complaint is before the Court for an initial review pursuant to the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A.

I.     PLRA Screening Standard

       Under 28 U.S.C. § 1915(e)(2)(B), the court must dismiss any portion of a civil complaint

filed in forma pauperis that fails to state a claim upon which relief can be granted, is frivolous, or

seeks monetary relief from a defendant who is immune from such relief. Section 1915A similarly

requires initial review of any “complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity,” id. § 1915A(a), and

summary dismissal of the complaint on the same grounds as those articulated in § 1915(e)(2)(B).

Id. § 1915A(b).




                                                  1
       The court must construe a pro se complaint liberally, United States v. Smotherman, 838

F.3d 736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the

plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us

to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).

III.   Section 1983 Standard

       Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, abridges “rights, privileges, or immunities secured by the Constitution and laws . . .

.” To state a claim under Section 1983, a plaintiff must allege and show two elements: (1) that he

was deprived of a right secured by the Constitution or laws of the United States; and (2) that the

deprivation was caused by a person acting under color of state law. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Panama Heights, 437 F.3d 527,

533 (6th Cir. 2006)); 42 U.S.C. § 1983.

IV.    Alleged Facts

       The complaint alleges that Dr. f/n/u Wilkins examined Plaintiff two times in August of

2019 concerning a possible eye infection and foot fungus. According to the complaint, Dr. Wilkins

said that Plaintiff’s eye “looked fine” and he refused to give Plaintiff any medication for his eye

problem. (Doc. No. 1 at 5). The complaint further alleges that Dr. Wilkins gave Plaintiff the wrong
                                                2
medication for his foot fungus. Plaintiff’s eye continues to bother him, and his foot fungus has not

gone away. (Doc. No. 1 at 8). As relief, Plaintiff seeks an unspecified amount of compensation for

his eye and foot conditions and wants to be treated at “a real hospital and not this jail.” (Id. at 9).

V.     Analysis

       The complaint names two Defendants to this action: the Davidson County Sheriff’s Office

in its official capacity and Dr. Wilkins in his individual capacity. (Doc. No. 1 at 2).

       First, a police or sheriff’s department is not an entity capable of being sued under 42 U.S.C

§ 1983. See, e.g., Durham v. Estate of Gus Losleben, No. 16-1042-STA-egb, 2017 WL 1437209,

at *2 (W.D. Tenn. Apr. 21, 2017); McKinney v. McNairy Cnty., Tenn., 1:12-CV-01101, 2012 WL

4863052, at *3 (W.D. Tenn. Oct. 11, 2012); Newby v. Sharp, 3:11-CV-534, 2012 WL 1230764, at

*3 (E.D. Tenn. Apr. 12, 2012); Mathes v. Metro. Gov't of Nashville and Davidson Cnty., No. 3:10-

CV-0496, 2010 WL 3341889, at *2 (M.D. Tenn. Aug. 25, 2010). Thus, the complaint fails to state

claims upon which relief can be granted under Section 1983 against the Davidson County Sheriff’s

Office. These claims will be dismissed.

       Next, failure to provide medical care, including care for mental health conditions, may give

rise to a violation of a prisoner’s rights under the Eighth Amendment. The United States Supreme

Court has held that deliberate indifference to serious medical needs of prisoners constitutes the

unnecessary and wanton infliction of pain proscribed by the Eighth Amendment. Estelle v.

Gamble, 429 U.S. 97, 104 (1976); Brooks v. Celeste, 39 F.3d 125, 127 (6th Cir. 1994). A claim of

deliberate indifference to a prisoner’s medical needs under the Eighth Amendment has both an

objective and subjective component. Rouster v. Cnty. of Saginaw, 749 F.3d 437, 446 (6th Cir.

2014). A plaintiff satisfies the objective component by alleging that the prisoner had a medical

                                                   3
need that was “sufficiently serious.” Id. (quoting Farmer, 511 U.S. at 834). A plaintiff satisfies the

subjective component “by alleging facts which, if true, would show that the official being sued

subjectively perceived facts from which to infer substantial risk to the prisoner, that he did in fact

draw the inference, and that he then disregarded that risk.” Id. Deliberate indifference “entails

something more than mere negligence.” Farmer, 511 U.S. at 835.

       Under these standards, “a complaint that a physician has been negligent in diagnosing or

treating a medical condition does not state a valid claim of medical mistreatment under the Eighth

Amendment.” Estelle, 429 U.S. at 106. That is because “[m]edical malpractice does not become a

constitutional violation merely because the victim is a prisoner.” Id. In order to state a cognizable

Eighth Amendment claim of medical mistreatment, a prisoner must allege “acts or omissions

sufficiently harmful to evidence deliberate indifference to serious medical needs.” Id. In addition,

the Sixth Circuit distinguishes “between cases where the complaint alleges a complete denial of

medical care and those cases where the claim is that a prisoner received inadequate medical

treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). Where “a prisoner has

received some medical attention and the dispute is over the adequacy of the treatment, federal

courts are generally reluctant to second guess medical judgments and to constitutionalize claims

which sound in state tort law.” Id. In sum, generally speaking, “[w]hen a prison doctor provides

treatment, albeit carelessly or inefficaciously, to a prisoner, he has not displayed a deliberate

indifference to the prisoner's needs, but merely a degree of incompetence which does not rise to

the level of a constitutional violation.” Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001).

       For purposes of the required PLRA screening, the Court assumes that the medical

conditions about which Plaintiff complains constitute sufficiently serious medical needs. See

                                                  4
Rouster, 749 F.3d at 446. However, Plaintiff’s allegations concerning Dr. Wilkins’s improper

medical care for Plaintiff’s eye problem and foot fungus reflect a dispute over the adequacy of

treatment or a difference of opinion regarding diagnosis or treatment, neither of which rises to the

level of an Eighth Amendment violation. Westlake, 537 F.3d at 860 n.5. Plaintiff acknowledges

that he has received medical treatment for his eye problem and foot fungus; he just disagrees with

Dr. Wilkin’s diagnosis and treatment. Yet, a prisoner’s difference of opinion regarding diagnosis

or treatment does not rise to the level of an Eighth Amendment violation. Estelle, 429 U.S. at 107.

Consequently, the allegations against Dr. Wilkins in his individual capacity will be dismissed for

failure to state Section 1983 claims upon which relief can be granted.

V.     Conclusion

       Having screened the complaint pursuant to the PLRA, the Court finds that Plaintiff’s

allegations fail to state claims under Section 1983 upon which relief can be granted. This complaint

will be dismissed. 28 U.S.C. § 1915A.

       An appropriate Order will be entered.


                                              ______________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




                                                 5
